DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on July 6, 2021.  Claims 1-20 are pending at the time of examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,055,331.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are directed to 

Instant application				Patent (‘331)
1. A method for retrieving data from a database, comprising: 
at a computer system having one or more processors and memory storing one or more programs configured for execution by the one or more processors: receiving a database query; 
determining an estimated query execution time for executing the database query and an estimated compilation time for at least partially compiling the database query; 
in accordance with a determination that the estimated query execution time and the estimated compilation time satisfy an interpretation criterion, invoking a byte code interpreter to retrieve a result set from the database;
 in accordance with a determination that the estimated query execution time and the estimated compilation time satisfy a compilation criterion, compiling an intermediate representation of the database query, and executing a compiled representation to retrieve the result set from the database; 
in accordance with a determination that the estimated query execution time and the estimated compilation time satisfy an optimized compilation criterion, optimizing and compiling the intermediate representation of the database query, and executing an optimized and compiled representation to retrieve the result set from the database.
1. A method for retrieving data from a database, comprising: 
at a computer system having one or more processors and memory storing one or more programs configured for execution by the one or more processors: receiving a database query from a client;

 translating the database query into an intermediate representation;

computing an estimated query execution time according to an estimated number of rows that will be accessed to retrieve a result set corresponding to the database query; 

computing an estimated compilation time to compile the intermediate representation into machine executable code according to a size of the intermediate representation; 

in accordance with a determination that the estimated query execution time and the estimated compilation time satisfy an interpretation criterion, invoking a byte code interpreter to retrieve the result set from the database by interpreting the intermediate representation;

 in accordance with a determination that the estimated query execution time and the estimated compilation time satisfy a compilation criterion: compiling the intermediate representation to form executable machine code; and 

executing the executable machine code to retrieve the result set from the database;

 in accordance with a determination that the estimated query execution time and the estimated compilation time satisfy an optimized compilation criterion: performing one or more optimization passes on the intermediate representation to form an optimized intermediate representation; 

compiling the optimized intermediate representation to form optimized executable machine code; and executing the optimized executable machine code to retrieve the result set from the database; and returning the result set to the client.
13. A computer system having one or more computing devices, each computing device having one or more processors and memory, wherein the memory stores one or more 061127-5237-US-26-Patent Applicationprograms configured for execution by the one or more processors, the one or more programs comprising instructions for: 
receiving a database query; determining an estimated query execution time for executing the database query and an estimated compilation time for at least partially compiling the database query;

 in accordance with a determination that the estimated query execution time and the estimated compilation time satisfy an interpretation criterion, invoking a byte code interpreter to retrieve a result set from the database; 

in accordance with a determination that the estimated query execution time and the estimated compilation time satisfy a compilation criterion: compiling an intermediate representation of the database query, and executing a compiled representation to retrieve the result set from the database; 

in accordance with a determination that the estimated query execution time and the estimated compilation time satisfy an optimized compilation criterion: optimizing and compiling the intermediate representation of the database query, and executing an optimized and compiled representation to retrieve the result set from the database.
16. A computer system having one or more computing devices, each computing device having one or more processors and memory, wherein the memory stores one or more programs configured for execution by the one or more processors, the one or more programs comprising instructions for: 

receiving a database query from a client; translating the database query into an intermediate representation; computing an estimated query execution time according to an estimated number of rows that will be accessed to retrieve a result set corresponding to the database query; 

computing an estimated compilation time to compile the intermediate representation into machine executable code according to a size of the intermediate representation; 

in accordance with a determination that the estimated query execution time and the estimated compilation time satisfy an interpretation criterion, invoking a byte code interpreter to retrieve the result set from the database by interpreting the intermediate representation; 

in accordance with a determination that the estimated query execution time and the estimated compilation time satisfy a compilation criterion: compiling the intermediate representation to form executable machine code; and 

executing the executable machine code to retrieve the result set from the database; in accordance with a determination that the estimated query execution time and the estimated compilation time satisfy an optimized compilation criterion: performing one or more optimization passes on the intermediate representation to form an optimized intermediate representation; 

compiling the optimized intermediate representation to form optimized executable machine code; and executing the optimized executable machine code to retrieve the result set from the database; and returning the result set to the client.
17. A non-transitory computer readable storage medium storing one or more programs configured for execution by a computer system having one or more processors and memory, the one or more programs comprising instructions for: 

receiving a database query; determining an estimated query execution time for executing the database query and an estimated compilation time for at least partially compiling the database query; 

in accordance with a determination that the estimated query execution time and the estimated compilation time satisfy an interpretation criterion, invoking a byte code interpreter to retrieve a result set from the database;

 in accordance with a determination that the estimated query execution time and the estimated compilation time satisfy a compilation criterion: compiling an intermediate representation of the database query, and executing a compiled representation to retrieve the result set from the database; 

in accordance with a determination that the estimated query execution time and the estimated compilation time satisfy an optimized compilation criterion: optimizing and compiling the intermediate representation of the database query, and executing an optimized and compiled representation to retrieve the result set from the database.
20. A non-transitory computer readable storage medium storing one or more programs configured for execution by a computer system having one or more processors and memory, the one or more programs comprising instructions for: 

receiving a database query from a client; translating the database query into an intermediate representation; 

computing an estimated query execution time according to an estimated number of rows that will be accessed to retrieve a result set corresponding to the database query; 

computing an estimated compilation time to compile the intermediate representation into machine executable code according to a size of the intermediate representation;
 in accordance with a determination that the estimated query execution time and the estimated compilation time satisfy an interpretation criterion, invoking a byte code interpreter to retrieve the result set from the database by interpreting the intermediate representation;

 in accordance with a determination that the estimated query execution time and the estimated compilation time satisfy a compilation criterion: compiling the intermediate representation to form executable machine code; and 

executing the executable machine code to retrieve the result set from the database; 

in accordance with a determination that the estimated query execution time and the estimated compilation time satisfy an optimized compilation criterion: performing one or more optimization passes on the intermediate representation to form an optimized intermediate representation; 

compiling the optimized intermediate representation to form optimized executable machine code; and executing the optimized executable machine code to retrieve the result set from the database; and returning the result set to the client.




After analyzing the language claim of the claims, it is clear that claims 1-20 of the instant application are merely an obvious variation of claims 1-20 of U.S. Patent No. 11,055,331.  While claims 1-20 of the instant application is slightly broader than claims 1-20 of U.S. Patent No. 11,055,331, this difference is not enough to distinguish the two instant application claims and the patent claims.  With respect to the language and the disclosure of the instant application not only fail to distinguish it from the Patent No. 11,055,331, but indicate that it is merely a subset of the Patent No. 11,055,331. These differences are not sufficient to render the claims patentably distinct, and therefore, claims 1-20 of the instant application are valid.
A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

	
Prior Arts Made of Record
Prior art issued to Freedman et al. (US Patent No. 9,185,712) discloses a method includes receiving a particular database query. The method further includes accessing a query plan based on the particular database query. The query plan has operators and specific operational parameters associated with each of the operators. The association of operators and specific operational parameters is specific to the particular database query. From the query plan, the method further includes instantiating a plurality of compiled code templates. Each code template includes executable code that when executed performs functionality of one of the operators from the query plan with the specific operational parameters applied in the compilation. The method further includes binding the code templates together using programmatic control flow to create a functioning program (Abstract).
The prior art publication to Levy et al. (US 2003/0158842) discloses a database server accelerator, comprising a plurality of query execution machines, adapted to resolve database queries, a plurality of respective memory units, adapted to cache data from the database, each memory unit being accessible only by its respective execution machine, and a data-manager adapted to determine the data to be cached in each of the plurality of memory units (Abstract).
Prior art issued to Eshet et al. (US Patent No. 7,634,459) discloses apparatus, methods, and computer code for monitoring a database and for detecting execution plan changes in the database. In the event that an execution plan is detected for a given database statement during the course of the monitoring, an alert signal may be generated. Optionally, the generation of the alert signal is further contingent upon a property of the database statement for which an execution plan change has been detected, for example, an execution time. In some embodiments, a detection agent is configured to repetitively attempt to detect an execution plan, for example, in accordance with a specified frequency parameter.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
The prior art of record fails to teach or fairly suggest  in accordance with a determination that the estimated query execution time and the estimated compilation time satisfy an interpretation criterion, invoking a byte code interpreter to retrieve a result set from the database; in accordance with a determination that the estimated query execution time and the estimated compilation time satisfy a compilation criterion, compiling an intermediate representation of the database query, and executing a compiled representation to retrieve the result set from the database; in accordance with a determination that the estimated query execution time and the estimated compilation time satisfy an optimized compilation criterion, optimizing and compiling the intermediate representation of the database query, and executing an optimized and compiled representation to retrieve the result set from the database, as recited in independent claim 1 and substantially similar to independent claims 13 and 17.
Thus, prior art of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weyerhaeuser et al. (US Patent No. 9,846,724): Integration of calculation models into SQL layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        September 30, 2022